Mr. Justice Bean
delivered the opinion of the court.
1, 2. Exceptions were taken by defendant’s counsel to the charge of the trial court, which involves a construction of the contracts under which the transactions took place. As we understand the record, this is the main error complained of, and the only one upon which we are required to pass. The gist of the charge to the jury was that the.Eadford Lumber Company had a right to pay the plaintiff for the stumpage and labor *523performed under the contract with the Metzler-Hegsted Lumber Company, or for the logs.
It was the duty of the trial court to advise the jury as to the meaning of the written memoranda of the contracts involved in the case: Section 136, L. O. L.; Chadwick v. Oregon-Washington R. & N. Co., 74 Or. 19, 20 (144 Pac. 1165); Baker County v. Huntington, 48 Or. 593, 599 (87 Pac. 1036, 89 Pac. 144); Oregon Ry. & N. Co. v. Coolidge, 59 Or. 5, 9 (116 Pac. 93); Branson’s Instructions to Juries, § 7. The only question therefore is, Were the contracts properly interpreted to the jury? As before stated, the contract with the Radford Lumber Company provided that, if the other lumber company should fail to perform its contract, the former would have the right to step into its shoes and carry out the terms of the agreement. Evidently it was intended by the parties that upon such cessation of the Metzler-Hegsted Lumber Company the Radford Company should have the right to proceed with the activities itself or make arrangements with someone else so to do. It could not expect to obtain the lumber without the stumpage and expenses of logging being paid. It was therefore its right and duty to so adjust the entangled affairs of the Metzler-Hegsted Lumber Company as to permit Hudelson, acting for it, to proceed with the work of manufacturing the lumber, and recompense plaintiff for the logs from which the same was produced, in order that it might obtain a good title to the lumber as well as to faithfully perform the terms of the contract. The court therefore properly instructed the jury to this effect. This was substantially the claim plaintiff made by his evidence while the defendant asserts otherwise. The terms of the triple agreement were in dispute. From the testimony *524the jury found in favor of the plaintiff. This settles the question of fact.
The record discloses no error, and the judgment of the lower court is affirmed. Affirmed.
Mr. Justice Eakin, absent.